Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160263(130)
  160264(131)                                                                                           Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellant,                                                                                        Justices

                                                                    SC: 160263
  v                                                                 COA: 334320
                                                                    Saginaw CC: 15-041274-FH
  DANE RICHARD KRUKOWSKI,
             Defendant-Appellee.
  _____________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 160264
  v                                                                 COA: 337120
                                                                    Saginaw CC: 15-041275-FH
  CODIE LYNN STEVENS,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the separate motions of defendants-appellees to extend
  the time for filing their supplemental briefs are GRANTED. The supplemental briefs will
  be accepted as timely filed if submitted on or before September 3, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 30, 2020

                                                                               Clerk